Citation Nr: 0114432	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-04 507	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of an overpayment of improved death 
pension in the amount of $21,048.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from February 1950 to 
February 1954.  He died on June [redacted], 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a Committee on Waivers and Compromises (COW) 
at the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's request for waiver of recovery of an overpayment 
of death pension.  The committee found that the appellant was 
at fault in the creation of the indebtedness and that 
requiring repayment of the debt would not be against equity 
and good conscience.  


FINDINGS OF FACT

1.  The appellant was awarded improved disability pension 
from July 1, 1989, at a rate that reflected no current 
income.  

2.  The appellant was notified in writing at the time of the 
initial award and on various subsequent occasions that she 
was obligated to report all changes of income and that 
failure to do so could result in creation of an overpayment 
subject to recovery.  

3.  In 1994 an overpayment was created as the result of the 
appellant's failure to report income from earnings in 1991; a 
request for waiver of recovery of that overpayment was 
granted in March 1995.  

4.  In 1998 the appellant's pension award was again 
retroactively terminated as a result of her receipt of income 
from earnings in 1995 and 1996, resulting in creation of the 
present overpayment of $21,048.  

5.  The appellant was at fault in failing to provide proper 
and timely notice to the RO of the receipt of this income 
such as to permit revision of her death pension award.  

6.  There was no VA fault in the creation of the overpayment.  

7.  There was no willful intention on the part of the 
appellant to obtain VA benefits to which she was not 
entitled.  

8.  Recovery of the overpayment would result in undue 
hardship for the appellant by impairing her ability to 
satisfy basic living expenses.  


CONCLUSION OF LAW

Recovery of an overpayment of improved death pension in the 
amount of $21,048 would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO advised the appellant by a letter dated July 17, 1989, 
that her claim for death pension had been approved and that 
she would receive monthly payments from July 1, 1989, the 
first day of the month following the month in which her claim 
was received.  Death pension was awarded at a monthly rate 
based on receipt of no countable income from any source.  The 
letter advised her that the rate of pension was directly 
related to her family's income.  The following language was 
included:  

Adjustments to your payments must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.  

The appellant submitted VA Form 21-0518, Improved Pension 
Eligibility Verification Report, in July 1990, July 1991, 
July 1992 and July 1993 and reported each time that she had 
no countable income from any source.  A letter mailed to her 
in July 1991 following the July 1998 Eligibility Verification 
Report (EVR) contained further notice of her obligation to 
notify the VA immediately of any change of income.  

In June 1997 the RO proposed a reduction of the pension award 
as a result of the appellant's receipt of unreported income 
in 1991.  The RO subsequently amended the pension award 
retroactively, resulting in the creation of an overpayment of 
$3,434, of which the appellant was notified on September 1, 
1994.  

The appellant requested waiver of recovery of the 
overpayment.  In February 1995 she submitted a VA Form 20-
5655, Financial Status Report, wherein she reported that her 
only source of income was her VA pension in the monthly 
amount of $448.  She reported a rent or mortgage payment of 
$299 and additional expenditures for utilities, medications, 
transportation and personal items which brought her total 
monthly expenses to $579.  

On March 30, 1995, a COW at the RO granted the appellant's 
waiver request.  The Committee found that the appellant had 
been at fault in the creation of the overpayment since she 
had not reported earned income in 1991, but that since her 
expenses exceeded her income and she had health problems due 
to asthma and arthritis, repayment of the debt would defeat 
the purpose for which VA benefits were intended.  On the 
basis of the evidence, the Committee found that it would be 
against the principles of equity and good conscience to 
require repayment of the debt.  The letter notifying the 
appellant of the granting of a waiver cautioned her that if 
she ever had another overpayment for the same reason, the 
Committee would find it hard to waive the debt because the 
appellant had been warned about making the same error again.  

In August 1998 the RO proposed termination of the appellant's 
death pension award from March 1, 1995, on the basis of 
information showing that in 1995 and 1996 she had received 
income from employment that had not been reported to the VA 
and that exceeded the income limits for receipt of pension.  
The termination was effectuated in November 1998, resulting 
in creation of an overpayment of $21,048.  The letter 
advising her of the creation of the overpayment informed the 
appellant that if she did not believe she owed this debt or 
if she thought the amount was incorrect, she had the right to 
dispute it and to request a waiver of the debt.  

The appellant submitted a Financial Status Report in May 1997 
wherein she reported that her only income consisted of Social 
Security benefits in the amount of $774.  She reported a 
total of $1,427 in monthly expenses consisting of rent or 
mortgage payment ($500), food ($150), utilities and heat 
($239), prescriptions ($338) and doctor bills ($200).  She 
reported that she had no assets.  

In a September 1999 statement, the appellant stated that when 
she initially began receiving VA benefits in 1989 she was 
unemployed.  She worked at Apex Drug Store in 1991 and at 
Marsa Sales in 1995 and 1996.  She reported that she had 
monthly medical expenses of about $450 which were continuous.  
The appellant submitted an EVR dated in September 1999 
wherein she reported that she had no income from any source 
other than Social Security benefits in the amount of $774.  

The appellant testified at a travel board hearing at the RO 
on March 23, 2001, in connection with her appeal.  She 
related that she had recently received an increase in her 
Social Security benefits to $795 per month.  Her expenses 
consisted of $600 for her house and $200 for medical 
expenses, leaving her no additional funds for anything else.  
Her daughter sometimes would bring her food.  She needed 
regular medication for arthritis and for asthma, for which 
she used a breathing machine.  She stated that because of her 
lack of income she from lived day to day and could not always 
pay for her medications.  She stated that there was no way 
she would be able to pay back $21,000 to the VA.  When asked 
about the receipt of earnings income in 1995 she stated that 
she had taken a job in a check cashing booth at $150 per 
month because a lady in St. Paul had told her that her VA 
income was just a supplement to her income.  She denied any 
intention to deceive the VA.  It did not enter her mind to 
notify the VA of this income because her mind "just wasn't 
together."  

II.  Analysis

Overpayments created by payment of an obligation by the 
Government are subject to recovery if not waived.  The waiver 
of recovery of an indebtedness is statutorily precluded if 
there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of a claimant.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2000).  See Ridings v. Brown, 6 Vet. App. 544, 546;(1994); 
Farless v. Derwinski, 2 Vet. App. 555, 556 (1992).  Under the 
law, there shall be no recovery of payments or overpayments 
of any benefits where the Secretary determines that recovery 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a) (West 1991).  

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) (Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must be decided.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  The 
VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged, that issue 
must be developed before the issue of entitlement to waiver 
of the debt can be considered.  See VAOGCPREC 6-98.  The 
Board is bound by precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c) (West 1991 and Supp. 1999).  In the 
present case, the appellant has not contended that she was 
entitled to the money constituting the overpayment or made 
any other allegations that could be construed as a challenge 
to the validity of the debt.  Her contentions have been 
limited to the question of waiver and no further 
consideration of the creation is required.  

As a preliminary matter it should be noted that the COW 
decision is somewhat ambiguous as to the basis for the 
decision to deny waiver.  The decision contains language to 
the effect that the failure to report income for 1995 or 1996 
showed "bad faith" since a similar debt based on failure to 
report income had been waived in 1991, but it then proceeds 
to state that because [the appellant's] fault "outweighs all 
other considerations," and because of the "bad faith [the 
appellant has] shown and the previous debt which was waived 
for the same reason," repayment of the debt would not be 
against equity and good conscience.  If the Committee had 
truly intended to find "bad faith" within the meaning of the 
statute, the granting of a waiver would have been barred by 
law and the equity and good conscience question would have 
been moot.  In the context of all of the language of the 
decision, it appears that the Committee used the term "bad 
faith" as a mere synonym for "fault."  Therefore, by 
proceeding to consider the waiver request under the equity 
and good conscience standard, the RO signified that it did 
not intend to effectuate the statutory bar to waiver.  The 
Board agrees with the implicit finding that bad faith, as a 
matter distinguishable from fault, is not shown and will 
proceed directly to the equity and good conscience question.  

The law specifies that recovery of an overpayment of VA 
benefits shall be waived if it is determined that recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. § 1.964(a) 
(2000).  The "equity and good conscience" standard will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this decision, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1)  the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) whether recovery would defeat 
the purpose of an existing benefit to the veteran; (5) unjust 
enrichment of the veteran; and, (6) whether the veteran 
changed positions to his/her detriment in reliance upon VA 
benefits.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (2000).  Each of the elements specified in the 
regulation must be discussed by the Board in its 
consideration of the waiver issue.  Ridings, Id.  

"Fault of the debtor" exists "where actions of the debtor 
contribute to creation of the debt."  38 C.F.R. § 1.965(a)(1) 
(2000).  Under this standard, a finding of fault should be 
measured in relation to the degree of control that the 
veteran had over the circumstances leading to the 
foreclosure.  If fault is established to any degree, it is 
proper to determine whether the debtor's actions were those 
expected of a person who exercises a high degree of care in 
discharging his or her financial obligations, including 
contractual responsibility to the Government.  

The appellant was clearly at fault in creating the 
indebtedness.  She was notified when pension was first 
awarded that the amount of her monthly pension payments was 
based on the fact that she received no income from any source 
and she was instructed to report all future income changes.  
This information was repeated to her on subsequent occasions.  
As a result of these notices, the appellant knew or should 
have known that when she returned to work, first at the Apex 
Drug Store and later at Marsa Sales, she was obligated to 
report that income to the VA so that her award could be 
recomputed accordingly.  Had she done so, her pension 
payments would have been readjusted and an overpayment would 
have been avoided.  The importance of reporting her income 
should have been made clear to her by the fact that an 
earlier overpayment was created as the result of her receipt 
of income from Apex Drug Stores.  The appellant was advised 
at that time that although the current overpayment was being 
waived, requests for waiver of future overpayments resulting 
from failure to report income could well be denied.  

Nevertheless, although the veteran was at fault in creating 
the indebtedness and the VA was completely without fault, the 
appellant's financial situation is such that repayment of an 
overpayment of such magnitude would result in substantial 
hardship for her.  The termination of her VA death pension to 
recoup the overpayment would leave her with only her Social 
Security income, which she receives in an amount that barely 
pays for her rent and medical expenses, which are substantial 
as a result of asthma and are not covered by insurance.  The 
remaining expenses that she has reported do not appear to be 
excessive.  A crucial element in determining whether undue 
hardship exists is whether collection of the indebtedness 
would deprive the appellant of basic necessities, and it 
appears clear that in the present situation it would.  The 
appellant's household expenses are of such degree, in 
relation to her income, that repayment of the indebtedness 
could be expected to deprive her of basic necessities and 
result in undue hardship, thereby defeating the purpose for 
which pension benefits were granted.  

Consequently, the Board concludes that under the principles 
of equity and good conscience and on consideration of the 
elements set forth in 38 C.F.R. § 1.965(a), the circumstances 
of this case justify relinquishment of the Government's claim 
against the appellant to recover the present overpayment.  
Such determination is not unduly favorable to either the 
Government or the appellant.  The Board acknowledges that the 
RO properly attached significance to the fact that favorable 
waiver request consideration had previously been granted in a 
similar situation.  The appellant should not view the present 
determination as a green light to continue to be lax in 
reporting her income.  The decision herein reflects merely a 
finding by the Board that under the circumstances presented 
at the present time as shown by the evidence of record and 
the testimony at the hearing, the granting of a waiver of the 
present indebtedness is appropriate.  


ORDER

Waiver of recovery of an overpayment of overpayment of 
improved death pension in the amount of $21,048 is granted.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

